Order entered February 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00249-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                                   SETH PIERCE, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. MC12-B7508

                                              ORDER
       The Court has received the State’s notice of appeal from the trial court’s order granting
appellee the relief sought by his application for writ of habeas corpus. This is an accelerated
appeal pursuant to Texas Rule of Appellate Procedure 31.
       We ORDER the Dallas County Clerk to file the clerk’s record by MARCH 15, 2013.
       The State’s brief is due by APRIL 1, 2013. Appellee’s brief is due by APRIL 17, 2013.
       The appeal will be submitted without oral argument on June 7, 2013 to a panel consisting
of Justices O’Neill, Francis, and Fillmore.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Dallas County Clerk and to counsel for all parties.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE